     Case 1:19-cr-00257-NONE-SKO Document 106 Filed 01/28/21 Page 1 of 2


 1    CAROL ANN MOSES #164193
      Attorney at Law
 2    7636 N. Ingram Ave., #104
      Fresno, California 93711
 3    Telephone: (559) 449-9069
      Facsimile: (559) 513-8530
 4    carol@yosemitelawyer.com

 5    Attorney for Defendant,
      PAUL S. KUBE
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00257-NONE-SKO
                                          )
11                      Plaintiff,        )                 STIPULATION FOR EXTENSION OF
                                          )                 BRIEFING SCHEDULE; AND
12                                        )                 ORDER THEREON
      vs.                                 )
13                                        )
                                          )                 Date:
14    PAUL S. KUBE,                       )                 Time:
                                          )                 Judge: Hon. Dale A. Drozd
15                                        )
                        Defendant.        )
16    ____________________________________)
17

18            IT IS HEREBY STIPULATED by and between the Defendant, PAUL S. KUBE, his

19    attorney of record, CAROL ANN MOSES, and Assistant United States Attorney, JUSTIN

20    GILIO, that a request for an extension for the briefing schedule be granted.
21            Assistant United States Attorney Justin Gilio joins this request.

22            After the arraignment on the Indictment, the government sought a motions schedule.

23    Motions were filed on March 23, 2020 which included a Motion in Limine to Admit Prior Acts

24    Evidence under Federal Rule of Evidence 404(b) by the government, a Motion for Discovery

25    Memorandum of Points and Authorities in Support Thereof by Mr. Kube, a Motion to Suppress

26    Cell Phone Photos Obtained Without a Warrant; Memorandum of Points and Authorities; Request
27    for Evidentiary Hearing by Mr. Kube, and a Motion for Discovery Henthorn Material by Mr.

28    Kube.


      PROPOSED ORDER TO CONTINUE
      BRIEFING SCHEDULE                                                                            1
     Case 1:19-cr-00257-NONE-SKO Document 106 Filed 01/28/21 Page 2 of 2


 1            On June 5, 2020 a Motion Hearing regarding suppressing photos obtained from Mrs.

 2    Kube’s cell phone was held and an Evidentiary Hearing date was set. On June 10, 2020 the

 3    Evidentiary Hearing was held; the Court continued the matter after the hearing without ruling on

 4    the matter. On July 20, 2020 the Court issued a minute order for a further evidentiary hearing to

 5    be set. Further Evidentiary Hearing was held on December 11, 2020.

 6            At the conclusion of the Evidentiary Hearing on December 11, 2020, Judge Drozd

 7    allowed counsel to submit post evidentiary briefing. Defense Counsel is to file by February 15,

 8    2021 and the government is to file their brief by February 22, 2021.

 9            The parties are engaged in active settlement negotiations and request additional time to

10    prepare and file the relevant briefs. The parties agree the following extension of time will be

11    adequate:

12                            April 5, 2021: Defense Brief Due

13                            April 12, 2021: USA Brief Due

14

15    Dated: January 28, 2021                               /s/ Carol Ann Moses
                                                            CAROL ANN MOSES
16                                                          Attorney for Defendant
17                                                          PAUL S. KUBE

18    Dated: January 28, 2021                                /s/ Justin Gilio
19                                                          JUSTIN GILIO
                                                            Assistant United States Attorney
20
21                                                  ORDER

22            GOOD CAUSE APPEARING, the above request to extend the time for post evidentiary

23    briefing is granted. Supplemental briefing in case number 1:19-cr-00257-NONE-SKO is due by

24    the Defense April 5, 2021 and by the government April 12, 2021.

25    IT IS SO ORDERED.
26
          Dated:     January 28, 2021
27                                                       UNITED STATES DISTRICT JUDGE

28


      PROPOSED ORDER TO CONTINUE
      BRIEFING SCHEDULE                                                                                   2
